 

Exhibit 10.13

 



10/19/2015 Solium Inc. - Shareworks™  

 

GRANT AGREEMENT

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

PERFORMANCE SHARE UNITS – SIGN-ON GRANT

 

This Grant Agreement is made as of the date set out in Schedule A hereto and is
made between the undersigned “Participant” (the “Participant”), being an
employee of Ritchie Bros. Auctioneers Incorporated (the “Corporation”) or a
subsidiary of the Corporation (which employer is herein referred to as the
“Employer’) designated pursuant to the terms of the Performance Share Unit Plan
of the Corporation (which Plan, as the same may from time to time be modified,
supplemented or amended and in effect is herein referred to as the ’‘Plan’), and
the Corporation.

 

In consideration of the grant or award of Performance Share Units made to the
Participant hereunder (the receipt and sufficiency of which are hereby
acknowledged), the Participant hereby agrees and confirms that:

 

1. The Participant has received a copy of the Plan and has read, understands and
agrees to be bound by the provisions of the Plan. In the event of any
inconsistency between the terms of the Plan and the terms of this Grant
Agreement, the terms of this Grant Agreement shall prevail.

 

2. The Participant accepts and consents to and shall be deemed conclusively to
have accepted and consented to all terms and conditions of the Plan and all
actions or decisions made by the Board or the Committee or any person to whom
the Committee may delegate administrative powers and duties under the Plan, in
relation to the Plan, which provisions and consent shall also apply to and be
binding on the Beneficiaries, other legal representatives, other beneficiaries
and successors of the Participant.

 

3. On the grant date (or, if applicable, grant dates) set out in Schedule A
hereto, the Participant was granted Performance Share Units in such number as is
set out in such Schedule A, which grant is evidenced by this Grant Agreement.

 

4. The Performance Share Units evidenced by this Grant Agreement, and all
Performance Share Units referred to in Section 4.2 of the Plan in respect of
such Performance Share Units, and, if applicable, additional PSUs contemplated
pursuant to section 5.2 of the Plan, shall vest at the time and in the manner,
and subject to the restrictions and conditions, as are set out in Schedule A
hereto (including any Exhibit thereto), which forms part of this Grant
Agreement.

 

5. As set out in the Plan, subject to the right of a Participant to designate
one of more Beneficiaries entitled to receive benefits under the Plan following
the death of the Participant as expressly set out in the Plan, the Participant
may not assign or transfer any right or interest under the Plan or any PSUs
granted to the Participant or any right to payment or benefits under the Plan,
except to the extent otherwise required by Applicable Laws and except by will or
by the laws of succession or descent and distribution.

 

6. As set out in the Plan, the Plan may be amended by the Board or the Committee
from time to time.

 

7. The Plan includes provisions pursuant to which the Corporation and, if
applicable, its Affiliates may withhold, or cause to be withheld, and deduct, or
cause to be deducted, from any payment under the Plan and otherwise, a
sufficient amount to cover Applicable Tax Withholdings, and take other action to
satisfy obligations for payment of Applicable Tax Withholdings, including
authority to withhold or receive property and make cash payments in respect
thereof, and to require, prior to making any payment under the Plan, payment by
the recipient to satisfy tax obligations.

 

8. The Participant will at all times act in strict compliance with Applicable
Laws and all rules and policies of the Corporation, including any insider
trading policy of the Corporation in effect at the relevant time, applicable to
the Participant in connection with the Plan and the Participant’s PSUs and will
furnish to the Corporation all information and documentation or undertakings as
may be required to permit compliance with applicable laws. The Participant
acknowledges, agrees and consents to information being disclosed or provided to
others as contemplated in the Plan.

 

9. The Participant acknowledges that, if the Corporation is not the
Participant’s Employer, the Employer has validly authorized and appointed the
Corporation to enter into this Grant Agreement as the agent of the Employer.

 

  1/6

 

 



10/19/2015 Solium Inc. - Shareworks™  

 

The validity, construction and effect of this Grant Agreement shall be
determined in accordance with the laws of British Columbia and the laws of
Canada applicable therein.

 

Words used herein which are defined in the Plan shall have the respective
meanings ascribed to them in the Plan.

 

This Agreement shall enure to the benefit and be binding upon the Corporation,
the Employer and their respective successors, and on the Participant and the
Participant’s legal representatives, beneficiaries and successors.

 

REVOCABLE BENEFICIARY DESIGNATION*

 

The Participant designates the following Beneficiary or Beneficiaries of the
Participant for the purposes of the Plan.

 

The Participant reserves the right to change the designation of Beneficiaries or
alter this designation as provided in the Plan.

 

Initial Designation   Beneficiary Change The Participant hereby revokes any
previous designation and appoints the following each as a revocable Beneficiary
of the Participant for the purposes of the Plan.      



Given Names and Initial Last Name Relationship to Employee % Allocation Phone #
          Given Names and Initial Last Name Relationship to Employee %
Allocation Phone #           Given Names and Initial Last Name Relationship to
Employee % Allocation Phone #

 

CHANGE OF BENEFICIARY NAME OR PHONE NUMBER   Use this section ONLY when the
Participant is reporting a change in a current Beneficiary’s name or phone
number.   The Participant hereby requests that the records under the Plan
reflect the following change of name or phone number of a Beneficiary of the
Participant.

 

FROM Given Names and Initial Last Name Relationship to Employee Phone #        
  TO Given Names and Initial Last Name Relationship to Employee Phone #

 

  2/6

 

 



10/19/2015 Solium Inc. - Shareworks™  

 

* The ability to designate Beneficiaries for the purposes of the Plan is
included solely for the convenience of the Participant. The designation is for
the purposes of entitlement to receive benefits under the Plan following the
death of the Participant. Neither the Company nor the Employer makes any
representation regarding the validity or effectiveness of any Beneficiary
designation, including, without limitation, in relation to potential claims or
rights of creditors or a Participant’s estate planning. The Participant should
consult with the Participant’s own advisors regarding designation or change of
Beneficiaries.

 

IN WITNESS WHEREOF Ritchie Bros. Auctioneers Incorporated, on its own behalf
and, if the Corporation is not the Employer, on behalf of and as agent for the
Employer, has executed and delivered this Grant Agreement, and the Participant
has signed, sealed and delivered this Grant Agreement, as of the date first
above written.

 

RITCHIE BROS. AUCTIONEERS INCORPORATED   RITCHIE BROS. AUCTIONEERS INCORPORATED,
as agent for the Employer           Per:     Per:             Per:     Per:  

 

I, Ravichandra Saligram hereby confirm that I have reviewed the terms of this
Grant Agreement

 

NAME OF PARTICIPANT       and I accept and agree to be bound by those terms.    
    __________________________________ (seal)       SIGNATURE OF PARTICIPANT    
    Witness*           Witness*  

 

_______________________

 

* If the Participant is completing the Beneficiary Designation or changing
Beneficiaries, the Participant should sign this Grant Agreement in the presence
of two witnesses present at the same time, which witnesses should sign while the
Participant is present.

 

  3/6

 

  



10/19/2015 Solium Inc. - Shareworks™  

 



Schedule A to Grant Agreement

 

1. Name of Participant: Ravichandra Saligram       2. Date of Grant Agreement:
30-Sep-20l4 00:00 MDT       3. Number of Performance Share Units Granted:
102,375.102375       4. Date of Grant: 11-Aug-2014

 

The terms, conditions and provisions applicable to the Performance Share Units
Granted are set out in the Attached Exhibit.

 

EXHIBIT I

 

1. Definitions

 

In this Exhibit, unless there is something in the subject matter or context
inconsistent therewith:

 

(a) “Cause” shall have the meaning set forth in the Employment Agreement (as
defined below);

 

(b) “Employment Agreement” means the employment agreement dated as of June 16,
2014 between the Participant and Ritchie Bros. Auctioneers (Canada) Ltd.; and

 

(c) “Good Reason” shall have the meaning set forth in the Employment Agreement.

 

All other capitalized terms used and not otherwise defined herein have the
meaning ascribed to them in the Plan.

 

2. Vesting Period and Performance Criteria

 

Vest Schedule - PSUs   Vest Date Vest Quantity 10-Aug-2019 102,375.102375  
102,375.102375

 

(a) The PSUs will become eligible for vesting at a rate of 25% per year starting
on the second anniversary of the grant date, with the actual number of units to
vest to be determined based on achievement of pre-established performance
criteria as set forth in section 2(b) below.

 

(b) The actual number of units to vest will be determined by the Board of
Directors of the Corporation based on absolute Total Shareholder Return (“TSR”)
performance over the applicable rolling two, three, four and five year
performance periods following the grant date as follows:

 

  4/6

 

 



10/19/2015 Solium Inc. - Shareworks™  

 



   TSR   PSU Payout % *     (CAGR)   (% of target units)              Threshold 
 5%   0%             Target   15%   100%             Maximum   20%   200%

 

* Results interpolated between the points

 

CAGR = Compound Annual Growth Rate

 

(c) For the purpose of calculating the TSR measure set forth above, the CAGR for
any particular performance period shall be calculated using the compound annual
return over the applicable performance period using values at the beginning and
end of the performance period based on the prior 20-trading day average and
based on reinvestment of any dividends paid on the common shares of the
Corporation during the period into additional common shares

 

(d) Consideration will be given by the Board of Directors to enhancing the
vesting from prior tranches based on subsequent performance experienced for
later tranches.

 

(e) All PSUs referred to in Section 4.2 of the Plan in respect of the PSUs
granted or awarded to Participants pursuant to Section 3.1 of the Plan shall
vest at the time when the PSUs in respect of which such Dividend Equivalents
were credited vest.

 

(f) To the extent that the vesting criteria set out above result in the vesting
of greater than 100% of the number of PSUs granted or awarded pursuant to
Section 3.1 of the Plan (and Dividend Equivalents in respect of such PSUs), such
additional PSUs shall deemed to have been granted and the Participant shall be
credited with additional PSUs as contemplated pursuant to Section 5.2 of the
Plan, as determined pursuant to such vesting criteria, which additional PSUs
shall be fully vested when so granted, unless otherwise determined by the Board
or Committee.

 

3. Termination

 

Except as otherwise specifically set forth in this section 3, the rights of the
Participant with respect to the PSUs granted herein shall be as set forth in the
Plan.

 

(a) Termination with Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of a Participant’s employment for Cause:

 

(i) the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all PSUs recorded in such
Participant’s PSU Account as at the last day of active employment of
          such Participant that had vested as at the last day of active
employment of such Participant; and

 

(ii) all PSUs recorded in the Participant’s PSU Account as at the last day of
active employment of such Participant that had not vested prior to the last day
of active employment of such Participant shall not vest and shall be forfeited
and cancelled without payment.

 

(b) Termination without Cause Prior to 3 Years of Date Commencement of
Employment

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event that, prior to July 7, 2017, the
Participant’s employment with the Corporation or its Affiliate is terminated by
the Company without Cause (not including voluntary termination by the
Participant) or terminated by the Participant for any reason:

 

  5/6

 

 



10/19/2015 Solium Inc. - Shareworks™  

 

(i) the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all PSUs recorded in such
Participant’s PSU Account as at the last day of active employment of such
Participant that had vested as at the last day of active employment of such
Participant; and

 

(ii) all PSUs recorded in the Participant’s PSU Account as at the last day of
active employment of such Participant that had not vested prior to the last day
of active employment of such Participant shall not vest and shall be forfeited
and cancelled without payment.

 

(c) Termination without Cause After 3 Years of Date Commencement of Employment

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event that, on or subsequent to July 7, 2017, the
Participant’s employment with the Corporation or its Affiliate is terminated by
the Company without Cause (not including voluntary termination by the
Participant) or terminated by the Participant for any reason:

 

(i) the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all PSUs recorded in such
Participant’s PSU Account as at the last day of active employment of such
Participant that had vested as at the last day of active employment of such
Participant; and

 

(ii) the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all PSUs recorded in the
Participant’s PSU Account as at the last day of active employment of the
Participant (and, if applicable, any PSUs referred to in section 5.2 of the Plan
credited to the Participant’s PSU Account after such last day of active
employment in relation to any PSUs recorded in such Participant’s PSU Account as
at such last day of active employment) that vest after the last day of active
employment of such Participant, provided that the payment provided pursuant to
section 6.1 of the Plan shall be prorated to reflect the percentage of the
Vesting Period which the period, commencing on the first day of the Vesting
Period or, if the Committee so determines, on the Grant Date and ending on the
last day of active employment of such Participant, bears to the Vesting Period.

 

For purposes of the calculation in section 7.1(b) of the Plan, if the last day
of active employment occurs other than on the last day of any month, it shall be
deemed to have occurred as of the last day of the month during which the last
day of active employment occurred. In addition, as contemplated in section 7.6
of the Plan, except as may be otherwise determined by the Board or the
Committee, any Period of Absence during any Vesting Period, prior to the date of
termination of the Participant’s employment with the Corporation or an
Affiliate, shall be considered as active employment for the purposes of section
7.1(b) of the Plan.

 

4. General

 

The foregoing is subject to the provisions of the Plan regarding authority of
the Committee to administer the Plan, including, without limitation, to construe
and interpret any provisions of the Plan and decide all questions of fact
arising in connection with such construction and interpretation and make such
determinations and take such steps and actions as may be directed or permitted
by the Plan and take such actions and steps in connection with the
administration of the Plan as the Committee, in its discretion, may consider
necessary and desirable, and regarding the discretion of the Committee to make
changes or adjustments as the Committee may consider equitable and regarding
waiver of restrictions with respect to conditions, limitations or restrictions,
with respect to any PSU granted or awarded to any Participant and regarding
amendment of the Plan and, if applicable, Grant Agreements or Grant Letters.

 

  6/6

 